Title: To Thomas Jefferson from William DuVal, 10 July 1824
From: DuVal, William
To: Jefferson, Thomas


Dear Sir
Buckingham
July 10th 1824
I enclose to you a Letter from my Son John P. DuVal to me He wishes to be appointed Receiver of the public Monies in Florida. I believe if Appointed he would discharge his Duty faithfully. He is satisfied that your Letter to the former Worthy President obtained his Commission in the Army of the United States. If you would be so kind as to write in his Favor to Mr Monroe I have no doubt of his Appointment, from the Copy of his Recommendatory Friends you’ll perceive several worthy persons of your Acquaintance have warmly mentioned to the President their Opinion of himHis only Brother lives in Florida to whom he is greatly attached.: I am nearby 76 Years Old & can’t expect to remain here much longer, I therefore wish him to do that which he thinks most conducive to his InterestI am contented, I am above want and below ambition. I believe Innocence and Friendlyness are the Pillars of Cheerfulness. I work a small Farm which abundantly supplies us with the necessaries of Life, & some Houses in Richmond that brings me some Rents from which purchase Cloathing &c You do not know how much pleasure it would be to see you and your Friends, at my House, because I should have the pleasure of your Instructive ConversationI enclose your Letter to our Friend, the worthy Patriot George Wythe, dated Sept 16. 1787 at Paris. The Idea you express respecting State Rights & federal Rights would do Honor to a Solon—I do assure you the Contents of your Letter to our worthy & Mutual Friend altho it does Honor to the head and Heart of the writer it being confidential not one of my Family nor any other person has ever seen it. May the Lord of Heaven & Earth Bless you & Your FamilyI am with the Greatest Love & Respect Yr obliged Friend & ServtWilliam DuVal